


110 HR 7294 IH: To amend title 10, United States Code, to expand the

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7294
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mr. Smith of
			 Washington introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to expand the
		  authorized concurrent receipt of disability severance pay from the Department
		  of Defense and compensation for the same disability under any law administered
		  by the Department of Veterans Affairs to cover all veterans who have a
		  combat-related disability, as defined under section 1413a of such
		  title.
	
	
		1.Concurrent receipt of
			 disability severance pay from the Department of Defense and compensation for
			 the same disability under laws administered by the Department of Veterans
			 Affairs
			(a)No
			 deductionSection 1212(d)(2)
			 of title 10, United States Code, is amended by striking disability
			 incurred in line of duty in a combat zone or incurred during performance of
			 duty in combat-related operations as designated by the Secretary of
			 Defense. and inserting combat-related disability (as defined in
			 section 1413a of this title)..
			(b)Retroactive
			 application of amendmentThe
			 amendment made by subsection (a) shall take effect as of January 28, 2008, as
			 if included in section 1646 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 472), as enacted.
			
